        Case 4:19-cv-04241 Document 8 Filed on 01/15/20 in TXSD Page 1 of 2



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

HARVEY HOUSE,

                   Plaintiff,

        v.                                            Case No. 4:19-cv-04241

HUNTER WARFIELD,                                      Honorable Judge Lee H. Rosenthal

                  Defendant.


                PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES

        HARVEY HOUSE (“Plaintiff”), files this Certificate of Interested Persons.

        The following entities and/or persons are financially interested in the outcome of this

case:

   1. Harvey House, Plaintiff

   2. Sulaiman Law Group, Ltd., Attorneys for Plaintiff

   3. Hunter Warfield, Defendant



Dated: January15, 2020                                       Respectfully Submitted,

                                                             HARVEY HOUSE

                                                             By: /s/ Joseph S. Davidson

                                                             Joseph S. Davidson
                                                             SULAIMAN LAW GROUP, LTD.
                                                             2500 South Highland Avenue
                                                             Suite 200
                                                             Lombard, Illinois 60148
                                                             +1 630-575-8181
                                                             jdavidson@sulaimanlaw.com




                                                 1
      Case 4:19-cv-04241 Document 8 Filed on 01/15/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE


        I hereby certify that on January 15, 2020, I electronically filed the foregoing with the
Clerk of the Court for the United States District Court for the Southern District of Texas by using
the CM/ECF system. I certify that all participants in the case are registered CM/ECF users and
that service will be accomplished by the CM/ECF system.

                                                            /s/ Joseph S. Davidson




                                                2
